DETAILED ACTION
Notice to Applicant
In the reply dated 3/24/2022, the following has occurred: no claims have been amended; an affidavit has been filed, and is acknowledged.
Claims 1-28 are pending; claims 1-18 remain withdrawn. Claims 19-28 are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant has submitted a new declaration under § 1.132, which is acknowledged. Applicant argues that that Xue, cited in the last action for the relatively narrow teaching of conventional macroporous silver-based electrode thicknesses, is produced according to an entirely different method than the drop-printing technique disclosed in the primary reference Saleh. The declaration is accepted insofar as it describes factual differences between the two methods. Applicant argues, however, that “According to Dr. Panat, he would not have found it obvious to use the techniques of Saleh to construct an electrode having [the claimed thickness, as taught in Xue]” (numbered page 4 of 8). Respectfully, obviousness is a legal determination based on a hypothetical person having ordinary skill in the art and cannot be overcome by testimony that the inventor, personally, “would not have found it obvious” to do something. Moreover, Applicant’s arguments do not substantively engage with the logic of the rejection as a whole, preferring to attack an overly constrained interpretation of the proposed combination of the references. 
	The Office points out first that independent claim 19 is directed towards “a three-dimensional component for an electrochemical device” that is macroporous and of a given thickness, but does not specify the chemical composition, the cell chemistry, or even whether the composition is supposed to be merely a scaffold or is supposed to include the active material. The independent claim limits the thickness to 250 to about 450 microns, despite the as-filed specification indicating that the inventive concept disclosed can be achieved with cells having a periodicity from 1 micron to 1000 microns, a very broad range (see instant paragraph 0034). The instant limitation requiring 250-450 microns introduces a limitation that is not taught by the primary prior art reference cited in the rejection, Saleh, which teaches substantially the same method of forming a three-dimensional open cell lattice of silver metal on the order of ~500 microns (see Fig. 4). Saleh in no way restricts the thickness of the structure, however, and renders obvious both 1) structures on the order of 100 µm with no hard limit on the range (see e.g. Fig. 6D) and 2) use of these structures as electrodes, generally (see page 1, and fn. 6). As the rejection points out, Saleh does not explicitly disclose a thickness for a generic “three-dimensional component for an electrochemical device,” so one of ordinary skill in the art would have been motivated to use conventional thicknesses for generic three-dimensional components for electrochemical devices in constructing one according to the methods disclosed in Saleh. Xue has therefore been cited in this very limited capacity as disclosing an overlapping range of thicknesses for macroporous silver-based electrodes. As further evidence that this thickness was a conventional thickness for generic “three-dimensional components for an electrochemical device” known in the art, including electrodes produced using 3-d printing methods, the Office points to Sun et al. “3D Printing of Interdigitated Li-Ion Microbattery Architectures.” Adv. Mater. 2013, 25, 4539-4543, which teaches 3d printed macroporous electrodes on the order of 200 to 300 microns (Fig. 3). The rejection logic does not depend, however, on the particular method of making the electrode disclosed in Xue, since Xue is interpreted to provide a conventional thickness (range) or length scale for silver-based, macroporous anodes for lithium batteries of varied types, particularly in the absence of an explicit teaching in Saleh.
	Applicant argues that the presently claimed 3D component with a thickness of from about 250-450 microns “achieves both a high specific capacity and a high areal capacity,” and points to examples used in the instant specification relating to a specific silver open cell structure (pages 4-5 of 8). Arguments that the specific results of the instantly disclosed examples provide unexpected results over conventional thickness ranges of broader scope in the art, however, are not persuasive insofar as the specific examples being cited are not commensurate in scope with the claimed generic “three-dimensional component for an electrochemical device”—a free component, uncombined with a counter electrode or other battery elements. The cited prior art provides ample motivation for forming electrodes within the 100-500 micron range for a variety of electrode components of various chemistries (graphene, lithium alloy materials, other lithium intercalation materials, 3-d scaffolds serving as current collectors, etc.), and Applicant has not provided a compelling argument that the supposed unexpected results of the particularly claimed thickness (achieved by tuning a particular truss architecture of a specific material composition), absent further structural definition, is commensurate in scope with the breadth of the instant claims. 

Claim Rejections - 35 USC § 103
Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (Saleh et al. “Three-dimensional microarchitected materials and devices using nanoparticle assembly by pointwise spatial printing.” Sci. Adv. 2017, 3:e1601986, 3 March 2017) in view of Xue (Xue et al. “A Hierarchical Silver-Nanowire—Graphene Host Enabling Ultrahigh Rates and Superior Long-Term Cycling of Lithium-Metal Composite Anodes.” Adv. Mater. 2018, 30, 1804165).
	Regarding Claims 19-21 and 27, Saleh teaches:
a three-dimensional open cell lattice produced through droplet-based printing comprising a plurality of unit cells defined by a plurality of unit cells defined by a plurality of porous, interconnected, silver trusses having a diameter over 1 micron and periodicity of at least 1 micron per unit cell with a truss porosity >1% (Fig. 3, abstract, page 4, ad supplementary materials § S4) including a microelectrode (Fig. 6b)


    PNG
    media_image1.png
    374
    572
    media_image1.png
    Greyscale

wherein the component thickness is controllable up to a height of at least 500 microns (Fig. 6)
wherein the component comprises a fullness fraction (volume %) in some embodiments of 27% (page 3 column 2)
	Saleh does not explicitly teach:
use of the 3d architecture as an electrode in an electrochemical device
wherein the three-dimensional open cell lattice comprises a thickness from about 250 to about 450 microns
	Xue, however, from the same field of invention, regarding nanostructured devices, teaches an energy storage device comprises a nanostructured silver anode with a porous structure for accommodating volume changes in cycling, wherein the thickness of the anode roughly 350 microns (page 6 of 10, column 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to use the techniques of Saleh to construct an electrode of roughly 350 microns in thickness for use as a silver anode in a silver-lithium secondary battery, since Saleh teaches a porous, stable nanostructured silver device on the order of hundreds of microns for use in electrical devices and Xue renders obvious silver-based porous anodes of a thickness within the claimed range. 
	Regarding Claim 22, Saleh teaches:
open lattice structures substantially similar to the ones instantly disclosed, and is therefore interpreted to meet the claimed “at least 1 mode of deformation” and to possess the “specific capacity […] that is at least 50% greater than a solid electrode of the same material” by virtue of being substantially similar
	Insofar as Applicant argues that these properties are not inherent in at least some of the materials taught or rendered obvious by Saleh, the claim should be considered to be rejected under § 112 for lack of enablement commensurate in scope with the claim. The claim is broadly directed towards an “electrode, current collector, or electrolyte material,” which are wide categories of objects of varying materials and compositions. The limited number of examples disclosed in the instant specification cannot be taken to enable the breadth of the claim as written, if a substantially similar method and product, like that disclosed in Saleh, does not reliably reproduce those properties, absent Applicant pointing out some critical structural feature delineated in the claims that would distinguish the claimed product.
	Regarding Claims 23-26, Saleh does not teach:
an anode, a cathode, a separation membrane, an electrolyte, and a housing to form a battery or capacitor
a carrier ion like sodium or lithium
wherein the cathode comprises a lithium metal oxide 
	Xue, however, teaches a 3d-nano electrode structure for a battery having anodes, cathodes, electrolytes, and separators (see abstract, Figs.), including a battery with a lithium carrier ion and a cathode comprising lithium metal oxides (abstract, etc.). It would have been obvious to use the techniques of Saleh to construct an electrode of the thickness disclosed in Xue for the anode, with the motivation to tunably construct a porous metal anode with the advantages disclosed in Saleh.
	Regarding claim 28, Saleh teaches:
a droplet-based printing method for a silver architecture that is in principle workable with other metals, including metals disclosed in Lahiri as electroactive materials or alloy components usable in combination with silver, such that it would have been obvious to print nano-3d architectures as disclosed in Saleh with any desirable metal active material having predictable within the scope of the invention (see e.g. the supplementary materials with Saleh disclosing general equations for the droplet printing technique that are adaptable to desired materials, and the suggestion in the introduction that these techniques are transferrable to nanoparticle solutions with a viscosity of up to 1000 centipoise)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723